DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamison (US 2016/0310232).
Jamison shows a vent capable of being used as a dental dam breathing vent comprising a main body including an upper platform (platform at 114 in Fig. 4 or 9), a lower platform spaced from the upper platform (platform at top of Fig. 4 or 9), and a main groove defined in the space between the upper platform and the lower platform (therebetween in Fig. 4 or 9); and an opening defined through the main body capable of providing a passage of air (Fig. 4 and 9 shows the cross section with opening and therefor capable of allowing air therethrough), wherein the opening has a first diameter in the lower platform and a second diameter in the upper platform, wherein said first diameter is larger than said second diameter (Fig. 4 and 9).  With respect to claim 2, wherein the main body is generally circular (Fig. 5 and 12A for instance).  With respect to claim 3, wherein a diameter of the upper platform and the lower platform are different (Fig. 4).  With respect to claim 4, wherein a diameter of the upper platform and a diameter of the lower platform are the same (Fig. 9).  With respect to claim 5, further comprising an upright neck portion extending from an upper surface of the upper platform, the neck portion including an opening aligned with the opening of the main body (portion below upper platform in 4 and 9).  With respect to claim 6, wherein a transition area is formed along the upper surface of the upper platform around the neck portion (additional grooves shown in Fig. 4 and 9, or the transition between upper platform and neck).  
Apparatus claims 7-10 are rejected similarly to the above as they are a different combination of the same limitations addressed above.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The newly amended claim language has been addressed with a different component of Jamison that better addresses the different internal diameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772